COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE INTEREST OF Y.F., 


A CHILD
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00215-CV

Appeal from the

383rd Judicial District Court

of El Paso County, Texas 

(TC# 2003AG5989) 


MEMORANDUM  OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of jurisdiction.  Finding that Appellant did not timely file the notice
of appeal, we dismiss the appeal for want of jurisdiction. 
	A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1;
Restrepo v. First Nat'l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso 1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  When no motion for new trial
or request for findings of fact and conclusions of law is filed, the notice of appeal must be filed
within thirty days after the judgment is signed.  Tex.R.App.P. 26.1; Restrepo, 892 S.W.2d at 238.
An untimely notice of appeal will be considered timely if it is filed within fifteen days after the
due date and includes a reasonable explanation for the appellant's failure to file on the due date.
See Tex.R.App.P. 26.3; Vergburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
	The judgment in this case was signed March 30, 2008.  Appellant's notice of appeal was
therefore due to be filed on April 29, 2008.  Appellant did not file a notice of appeal until June 9,
2008.  Therefore Appellant's notice of appeal was not timely filed.  By letter dated June 9, 2008,
the clerk of the Court notified Appellant of our intent to dismiss the case for want of jurisdiction
because the appeal had not been timely perfected.  See Tex.R.App.P. 42.3.  On July 1, 2008, the
Court received a document from Appellant which describes Appellant's concerns over the
disposition of his case in the trial court, but does not address his untimely notice of appeal, and
does not express grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want
of jurisdiction.



September 18, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.